UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2016


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

BUREAU OF ALCOHOL, FIREARMS, TOBACCO & EXPLOSIVES; BUREAU OF
IMMIGRATION AND CUSTOMS ENFORCEMENT; DEPARTMENT OF HOMELAND
SECURITY; JUDGE MULKASEY, United States Department of
Justice; ROBERT MUELLER, Federal Bureau of Investigation,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-1845-WDQ)


Submitted:    December 11, 2008             Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David E. Henderson appeals the district court’s order

granting his request to proceed in forma pauperis but dismissing

this case as patently frivolous under 28 U.S.C.             § 1915(e)(2)(B)

(2000).     We have reviewed the record and find that this appeal

is   frivolous.       Accordingly,   we    dismiss    the   appeal    for   the

reasons stated by the district court.            Henderson v. Bureau of

Alcohol, Firearms, Tobacco & Explosives, No. 1:08-cv-01845-WDQ

(D. Md. Aug. 29, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not     aid   the

decisional process.

                                                                     DISMISSED




                                      2